Citation Nr: 1220689	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  06-37 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter is on appeal from a December 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

As a procedural matter, the Board notes that the Veteran's Virtual VA file now includes VA outpatient treatment records from 2009 to 2011.  This evidence was placed in the Virtual VA folder in May 2012, and since the most recent RO review.  Since the Veteran has not waived his right to RO consideration of this evidence, the Board has reviewed the additional evidence in order to determine whether a remand is necessary.  

However, none of this evidence pertains to the claims on appeal, but is instead related to psychiatric treatment.  In fact, much of this evidence was already of record prior to the most recent supplemental statement of the case, which was issued in November 2011.  Therefore, as this new evidence has already been considered by the RO or, in the alternative, has no bearing on the appealed claims, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  

This case was remanded by the Board in June 2009 and April 2011 for further development and is now ready for disposition.


FINDING OF FACT

Bilateral hearing loss and tinnitus were not manifest during active duty or for many years thereafter; and, the competent and credible evidence fails to establish that the Veteran's hearing loss and/or tinnitus disorder are related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor can it be presumed to be related to active duty service. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, this notice was not provided prior to the initial unfavorable decision on the claim by the RO.  However, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, after the Dingess notice letter was sent to the Veteran in October 2007, the claims were readjudicated, and a supplemental statement of the case (SSOC) was issued in March 2008.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Board has also acquired records submitted in conjunction with a claim before the Social Security Administration (SSA).  Further the Veteran submitted statements in support of his own claim. 

It is noted that the Veteran underwent a VA audiological evaluation in December 2007, where he was diagnosed with sensorineural hearing loss, but the specific tonal thresholds were not provided.  Generally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

However, in this case, an August 2005 VA examination had already established that the Veteran had impaired hearing for VA purposes.  38 C.F.R. § 3.385.  The Board concedes that impaired hearing would have also been shown in December 2007.  Therefore, acquiring the specific tonal thresholds from the December 2007 evaluation would serve only to establish a fact that has already been shown.  Moreover, as the claim is being denied, VA need not consider the impact of the December 2007 evaluation on subsequent disability rating.  

Next, VA opinions with respect to the issues on appeal were obtained in January 2008 and June 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2011 VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the prior audiological examination in January 2008, as well as the Veteran's own statements (a history of hearing loss and tinnitus since service), and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  The Veteran, through his representative, argues that the June 2011 was inadequate.  The Board does not agree.  The examiner specifically addressed one area of concern raised by the Veteran.  Notably, the examiner discussed the apparent shift in hearing acuity that was shown in service.  The other cited deficiency involved the examiner not testing the Veteran at certain thresholds.  However, as will be discussed below, this test data (testing at the 6000 and 8000 Hz frequencies) is no longer considered probative/necessary to the proper adjudication of the appeal.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Finally, as was noted above, this appeal was remanded by the Board in June 2009 and again in April 2011 for further development.  Specifically, in June 2009, the Board instructed the RO to acquire treatment records submitted to the SSA and to afford the Veteran a new VA audiological examination.  As part of this examination, the Board instructed the VA examiner to include audiometric testing at the 6000 and 8000 Hz frequencies.  In the April 2011 Remand, the Board instructed the RO to acquire all VA treatment records from the VA Medical Center (VAMC) in Kansas City, Missouri from 2007 to the present, as well as any records that may be available from the VA Heartland Network (VISN 15).  

As an initial matter, and as was noted by the Veteran's representative in March 2012, the April 2012 VA examination did not test for tonal thresholds of 6000 and 8000 Hz, nor did the VA examiner discuss this part of the Remand instructions.  However, in hindsight the Board now finds that this information would not have been probative to the issues on appeal.  Remanding for compliance with this instruction would not be of any benefit to the Veteran.  

Specifically, the Board's instruction to perform audiometric testing at 6000 and 8000 Hz was in response to a comment made by the January 2008 VA examiner who, in providing a negative nexus opinion, reasoned that the Veteran's claim was "time locked," and that his hearing was not examined in the high frequency range.  The examiner continued that, had the Veteran's tinnitus "been of a high frequency nature, and a hearing loss discovered in the high range . . . the probability would have been greater than 50/50."  The Board misinterpreted this statement and originally thought that high frequency audiometric testing was necessary for VA to fulfill its duty to assist.  

However, on closer scrutiny, the Board now reads the VA examiner's statement to mean that indications of in-service hearing loss at 4000 or 6000 Hz could have served as a secondary indicator of tinnitus.  This interpretation is supported by the examiner's referring to the Veteran's claim as "time locked," and recognizing that there is no way to go back in time to test the Veteran's high frequency hearing in 1970.  In fact, the January 2008 examiner did not state or imply that a current high-frequency audiometric examination would be probative to whether tinnitus was present 38 years ago.  Significantly, while the VA examiner in June 2011 reviewed the January 2008 VA examination, he made no remarks as to whether obtaining tonal thresholds at frequencies greater than 4000 Hz would be beneficial in any way.   Moreover, and rather significantly, the Board finds the Veteran's assertion of experiencing tinnitus since active duty to be not credible and of minimal probative value.  

Accordingly, the Board concludes that the instruction requiring a VA audiometric examination to measure tonal thresholds at frequencies greater than 4000 Hz would in actuality be of no true probative value regardless of the results, and that based on the other evidence of record would serve only to waste resources and delay adjudication.  The Board regrets any confusion that its previous directions may have caused.  However, the fact remains that there would be no probative value to remand for a new VA examination, which included testing at 4000 or 6000 Hz.

As for the remaining instructions, the Board is now satisfied there was substantial compliance with these Remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the RO acquired all the available VA treatment records from the noted VAMCs as well as from the SSA.  Moreover, according to the Remand instructions, the Veteran was afforded a new VA audiological examination in April 2011. Thus, there has been substantial compliance with these instructions, and there is thus no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  Moreover, in cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Veteran served in the Army as a vehicle mechanic from February 1968 to January 1970.  His service includes slightly less than twelve months in the Republic of Vietnam.  It is his contention that he has bilateral hearing loss and tinnitus due to such service, which included regular maintenance of large diesel engines.  The Veteran's DD-214 reflects that he was trained in vehicle maintenance.  Nothing in the record contradicts his assertions in this regard.  As such, the Board will concede that he experienced noise exposure in service.

The Veteran's service treatment records reflect that he was examined twice prior to his induction into service, specifically in January 1967 and February 1968.  The audiometric thresholds were the same on both occasions and were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
X
5
LEFT
10
10
10
X
25

The Board notes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) to the standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  This is done by adding 15, 10, 10, 10 and 5 dB to the observed result for 500, 1000, 2000, 3000 and 4000 Hz, respectively.   However, in order to prevent prejudice to the Veteran, the Board will presume that the February 1968 examination (which is not subject to conversion) represents his hearing acuity upon entry into service. 

At the time of the Veteran's separation physical examination in January 1970, his tonal thresholds were listed as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
5
5
5
20
20


While the tonal thresholds at the end of service appear do not represent impaired hearing for VA purposes under 38 C.F.R. § 3.385, the Board notes that hearing loss to this degree is not required.  Rather, service connection is for application where the evidence indicates a measurable worsening in the Veteran's hearing.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

However, when these service treatment records were reviewed by during a VA examination in June 2011, the examiner cast doubt on the validity of the January 1970 results.  He noted that the service treatment records included an audiogram card that showed different results.  While this card was undated, the examiner noted that the tonal thresholds for the left ear were identical with those listed above, leading him to the conclusion that this audiogram card was also from the separation examination.  The Board agrees with the finding.

The examiner next noted that the audiogram card included two sets of data for the right ear which, in his opinion, was not unusual if the administering technician recognizes that the initial results were invalid.  According to the examiner's interpretation of the audiogram card, the Veteran's tonal thresholds upon separation were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
10
LEFT
5
5
5
25
20

As to why the physical examination report indicated tonal thresholds of 20 dB at all frequencies in the right ear, the examiner noted that this type of entry indicates that thresholds were screened at a single intensity level and that the recorded values, while within clinic normal limits, were not representative of threshold sensitivity.  The examiner also noted that such entries were often a shorthand way of reflecting nonspecific normal results.  

The Board places significant probative value on the VA examiner's thorough and insightful analysis on this topic.  Given the depth of this analysis, and in the absence of any evidence to the contrary, the Board adopts the VA examiner's conclusion that the tonal thresholds on the audiogram card to represent the Veteran's actual hearing acuity at the time he left active duty. Therefore, the clinical evidence does not indicate the presence of impaired hearing during active duty service, nor is there any indication of a shift in tonal thresholds between his entry and separation from active duty service.  Moreover, the service treatment records reflect no complaints of, treatment for, or a diagnosis related to tinnitus while on active duty.  There was also no indication or complaints of tinnitus at the time of discharge.  

In fact, the first indication of bilateral hearing loss or tinnitus was not until he filed a claim for benefits in June 2005.  At a subsequent VA examination in August 2005, the Veteran exhibited tonal thresholds of 50 dB or greater at both 4000 and 5000 Hz in both ears.  Impaired hearing for VA purposes under 38 C.F.R. § 3.385 has been shown at this point.  However, as the objective medical evidence does not indicate the presence of sensorineural hearing loss within one year of active duty, service connection on a presumptive basis is not for application. 38 C.F.R. §§ 3.307, 3.309.  

In addition to the documented post-service treatment records, which fail to document any findings of complaints, treatment, or diagnosis of hearing loss or tinnitus until many years post-service, the evidence includes the Veteran's statements asserting continuity of symptoms.  The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Competency of evidence differs from weight and credibility.  While the former is a legal concept determining whether testimony may be heard and considered, the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  Tinnitus is one such disorder, as it is identifiable purely by its symptoms.  See Jandreau, 492 F.3d at 1377, n.4.  The Veteran is similarly competent to provide lay testimony to establish the presence of observable symptomatology (such as diminished hearing) and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

The Board determines that the Veteran's reported history of hearing loss and tinnitus since active service, while competent, is nonetheless not credible.  First, and while not dispositive, the Board emphasizes the multi-year gap between active duty service and his initial complaints decades later.  Approximately 35 years passed between his discharge from service and his first complaints of hearing loss and/or tinnitus.  Certainly, the mere presence of a multi-year gap between his active duty and his initial complaints does not render his credibility per se invalid.  Buchanan v. Nicholson, 451 F.3d at 1331.  

However, in addition to this multi-year gap, the Board notes that the Veteran made no reference to his alleged hearing loss and tinnitus problems when he filed an earlier claim for benefits in July 1980.  The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation for psychiatric and back disorders, but made no reference to his purported history of hearing loss and tinnitus since service, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Had the Veteran been experiencing hearing loss and tinnitus at that time, there seems to be no reason why the Veteran would not have identified those disabilities.  The contemporaneous VA examination (February 1986) made no reference to complaints of hearing loss or tinnitus.  His ears were evaluated as normal.  The Board also cannot ignore the significance of the fact that the Veteran first filed his claim for service connection for hearing loss and tinnitus in May 2007, over 30 years after leaving service. Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his hearing was normal at the time he left service.  Continuity has not here been established, either through the competent evidence or through the Veteran's statements.

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's bilateral hearing loss or tinnitus to active duty, despite his contentions to the contrary.    

The Board places significant probative value on a June 2011 VA examination undertaken specifically to address the issue on appeal.  At that time, the Veteran complained of hearing loss in both ears, manifested by a difficulty in understanding conversation.  He also complained of hearing loss and tinnitus since active duty.  After a complete examination, the examiner diagnosed tinnitus, and the audiogram indicated sensorineural hearing loss for VA purposes.  However, after a review of the claims file, the examiner opined that it was less likely than not that the Veteran's hearing loss or tinnitus was related to service.  The examiner reflected that the Veteran's hearing thresholds on the audiogram card were substantially normal at the time he separated from military service.  Moreover, as discussed above, there was no documentation of a threshold shift.  

Regarding the Veteran's tinnitus, the examiner pointed out that tinnitus was not noted in service, nor was it noted in any of the treatment records filed in conjunction with his prior claim in 1985.  While the examiner conceded that there occasions were tinnitus occurs as a result of acoustic trauma, it was more likely in this case that it was a secondary result of his bilateral hearing loss which, as noted above, he did not believe was related to service.  The examiner also tangentially noted that the Veteran was been taking medication since 1986 for which tinnitus is a known side effect.  

These observations are substantially corroborated by the VA examiner in January 2008, who also opined that the Veteran's hearing loss and tinnitus were less likely than not related to active duty.  In providing this opinion, the examiner also noted that the Veteran's acoustic trauma had not resulted in any apparent hearing loss.  Significantly, the Veteran has not provided any evidence to contradict the VA examiners' conclusions.  

Finally, the Board has considered the statements made by the Veteran relating his hearing loss and tinnitus to his active service.  The Veteran is competent to self diagnose tinnitus and he is able to testify about hearing loss symptomatology.  He is not necessarily competent to provide a medical nexus opinion.  His statements are also not found to be credible.  His statements relating his hearing loss and tinnitus to active duty service are of minimal probative value.  The Veteran's assertions are simply outweighed when compared to the findings of the June 2011 examination report.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


